     Case 4:17-cv-00123 Document 94 Filed on 02/20/19 in TXSD Page 1 of 16



                        UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF TEXAS
                             HOUSTON DIVISION

TRANSOCEAN OFFSHORE                           §
DEEPWATER DRILLING INC.                       §
                                              §
                        Plaintiff,            §
                                              §
v.                                            §      CASE NO: 4:17-cv-00123
                                              §
NOBLE CORPORATION PLC,                        §
NOBLE CORPORATION, NOBLE                      §
DRILLING AMERICAS LLC, NOBLE                  §      JURY DEMANDED
DRILLING EXPLORATION                          §
COMPANY, NOBLE DRILLING                       §
HOLDING LLC, NOBLE DRILLING                   §
SERVICES INC., NOBLE DRILLING                 §
(U.S.) LLC, NOBLE DRILLING (U.S.)             §
INC., AND NOBLE LEASING III                   §
(SWITZERLAND) GMBH                            §
                                              §
                        Defendants.           §

            PLAINTIFF TRANSOCEAN’S FIRST AMENDED COMPLAINT

       Transocean Offshore Deepwater Drilling Inc. (“Transocean”), for its complaint of

 patent infringement against defendants Noble Corporation plc, Noble Corporation, Noble

 Drilling Americas LLC, Noble Drilling Exploration Company, Noble Drilling Holding

 LLC, Noble Drilling Services Inc., Noble Drilling (U.S.) LLC, Noble Drilling (U.S.) Inc.,

 and Noble Leasing III (Switzerland) GmbH (collectively “Noble”), alleges as follows:

                                      THE PARTIES

       1.     Plaintiff Transocean is a Delaware corporation having a place of business at

 4 Greenway Plaza, Houston, Texas 77046.
    Case 4:17-cv-00123 Document 94 Filed on 02/20/19 in TXSD Page 2 of 16



       2.     On information and belief, Noble Corporation plc is a public limited liability

company incorporated under the laws of England Wales with its principal place of business

and registered office at Devonshire House, 1 Mayfair Place, London, W1J 8AJ England.

       3.     On information and belief, Noble Corporation is a Cayman Islands company

with its principal a place of business at 13135 South Dairy Ashford, Suite 800, Sugar Land,

TX 77478.

       4.     On information and belief, Noble Drilling Americas LLC is a Delaware

limited liability company with its principal place of business at 13135 South Dairy

Ashford, Suite 800, Sugar Land, TX 77478.

       5.     On information and belief, Noble Drilling Exploration Company is a

Delaware corporation with its principal place of business at 13135 South Dairy Ashford,

Suite 800, Sugar Land, TX 77478.

       6.     On information and belief, Noble Drilling Holding LLC is a Delaware

limited liability company with its principal place of business at 13135 South Dairy

Ashford, Suite 800, Sugar Land, TX 77478.

       7.     On information and belief, Noble Drilling Services Inc. is a Delaware

corporation with its principal place of business at 13135 South Dairy Ashford, Suite 800,

Sugar Land, TX 77478.

       8.     On information and belief, Noble Drilling (U.S.) LLC is a Delaware limited

liability company with its principal place of business at 13135 South Dairy Ashford, Suite

800, Sugar Land, TX 77478.




                                             2
    Case 4:17-cv-00123 Document 94 Filed on 02/20/19 in TXSD Page 3 of 16



       9.      On information and belief, Noble Drilling (U.S.) Inc. is a Delaware

corporation with its principal place of business at 13135 South Dairy Ashford, Suite 800,

Sugar Land, TX 77478.

       10.     On information and belief, Noble Leasing III (Switzerland) GmbH is a Swiss

limited liability company with its principal place of business at Dorfstrasse 19a, 6340 Baar,

Switzerland.

                               JURISDICTION & VENUE

       11.     This action arises under the patent statutes of the United States, 35 U.S.C. §

271 et seq. Accordingly, the Court has federal question jurisdiction over this matter under

28 U.S.C. §§ 1331 and 1338(a).

       12.     The court has personal jurisdiction over each Noble defendant.

       13.     Venue is properly within this District in accordance with 28 U.S.C. § 1391

(b) and (c) and § 1400 (b).

       14.     This action further arises from breaches of contract that occurred in the

course of this case.    A substantial part of the events and omissions giving rise to

Transocean’s claims occurred in the Southern District of Texas. Accordingly, venue is

properly within this District in accordance with 28 U.S.C. § 1391(b)(2).




                                              3
    Case 4:17-cv-00123 Document 94 Filed on 02/20/19 in TXSD Page 4 of 16



                             FACTS AND BACKGROUND

The Transocean Patents

      15.    On April 11, 2000, United States Patent No. 6,047,781 (the “‘781 Patent”)

was issued for an invention entitled Multi-Activity Offshore Exploration and/or

Development Drilling Method and Apparatus. A copy of the ‘781 Patent is attached as

Exhibit A and incorporated herein.

      16.    On May 2, 2000, United States Patent No. 6,056,071 (the “‘071 Patent”) was

issued for an invention entitled Multi-Activity Offshore Exploration and/or Development

Drilling Method and Apparatus. A copy of the ‘071 Patent is attached as Exhibit B and

incorporated herein.

      17.    On May 30, 2000, United States Patent No. 6,068,069 (the “‘069 Patent”)

was issued for an invention entitled Multi-Activity Offshore Exploration and/or

Development Drilling Method and Apparatus. A copy of the ‘069 Patent is attached as

Exhibit C and incorporated herein.

      18.    On July 11, 2000, United States Patent No. 6,085,851 (the “‘851 Patent”)

was issued for an invention entitled Multi-Activity Offshore Exploration and/or

Development Drill Method and Apparatus. A copy of the ‘851 Patent is attached as Exhibit

D and incorporated herein.

      19.    The above referenced patents relate to a technology called “dual-activity”

that saves time and money in drilling offshore wells. Transocean owns these patents

(collectively, the “Transocean patents”) by assignment dated March 9, 2004.




                                           4
    Case 4:17-cv-00123 Document 94 Filed on 02/20/19 in TXSD Page 5 of 16



Noble Infringes the Transocean Patents

       Bob Douglas

       20.    On information and belief, Noble or Noble affiliates had constructed a dual-

activity drillship for offshore drilling operations referred to as the Bob Douglas. On

information and belief, the design of the drillship is covered by the Transocean patents.

       21.    On information and belief, Noble or Noble affiliates contracted with

Anadarko on or before July 12, 2012 to provide the Bob Douglas for an initial term of three

(3) years at a daily rate of approximately $635,000 for offshore drilling operations in the

U.S. Gulf of Mexico.

       22.    On information and belief, Noble or Noble affiliates began operations under

the contract with Anadarko by June 2014 with the Bob Douglas in the U.S. Gulf of Mexico.

       Don Taylor

       23.    On information and belief, Noble or Noble affiliates had constructed a dual-

activity drillship for offshore drilling operations referred to as the Don Taylor. On

information and belief, the design of the drillship is covered by the Transocean patents.

       24.    On information and belief, Noble or Noble affiliates contracted with Shell on

or before January 2011 to provide the Don Taylor for an initial term of sixty six (66) months

at a daily rate of approximately $482,000 for offshore drilling operations in the U.S. Gulf

of Mexico.

       25.    On information and belief, Noble or Noble affiliates began operations under

the contract with Shell by August 2013 with the Don Taylor in the U.S. Gulf of Mexico.




                                             5
     Case 4:17-cv-00123 Document 94 Filed on 02/20/19 in TXSD Page 6 of 16



       Globetrotter I

       26.    On information and belief, Noble or Noble affiliates had constructed a dual-

activity drillship for offshore drilling operations referred to as the Globetrotter I. On

information and belief, the design of the drillship is covered by the Transocean patents.

       27.    On information and belief, Noble or Noble affiliates contracted with Shell on

or before June 2010 to provide the Globetrotter I for an initial term of 10 years at a daily

rate of approximately $275,000 for offshore drilling operations in the U.S. Gulf of Mexico.

       28.    On information and belief, Noble or Noble affiliates began operations under

the contract with Shell by September 2012 with the Globetrotter I in the U.S. Gulf of

Mexico.

       Sam Croft

       29.    On information and belief, Noble or Noble affiliates had constructed a dual-

activity drillship for offshore drilling operations referred to as the Sam Croft.

       30.    On information and belief, the design of the drillship is covered by the

Transocean patents.

       31.    On information and belief, Noble or Noble affiliates contracted with Plains

Exploration & Production Company or its designee by July 2014 to provide the Sam Croft

for an initial term of at least twenty one (21) months at a daily rate of approximately

$643,000 for offshore drilling operations in the U.S. Gulf of Mexico.

       32.    On information and belief, Noble or Noble affiliates began operations under

the contract with Plains Exploration & Production Company or its designee in July 2014

with the Sam Croft in the U.S. Gulf of Mexico.


                                              6
     Case 4:17-cv-00123 Document 94 Filed on 02/20/19 in TXSD Page 7 of 16



       Tom Madden

       33.    On information and belief, Noble or Noble affiliates had constructed a dual-

activity drillship for offshore drilling operations referred to as the Tom Madden. On

information and belief, the design of the drillship is covered by the Transocean patents.

       34.    On information and belief, Noble or Noble affiliates contracted with Plains

Exploration & Production Company or its designee on or before November 2014 to provide

the Tom Madden for an initial term of at least seventeen (17) months at a daily rate of

approximately $637,000 for offshore drilling operations in the U.S. Gulf of Mexico.

       35.    On information and belief, Noble or Noble affiliates began operations under

the contract with Plains Exploration & Production Company or its designee in November

2014 with the Tom Madden in the U.S. Gulf of Mexico.

Previous Infringement, Settlement, and Breach of the Settlement Agreement

       36.    The events in this case are not Noble’s first infringement of the Transocean

patents.

       37.    On or about December 2004, Noble negotiated and contracted with Shell

Exploration & Production Company (“Shell”) to provide a dual activity semisubmersible

drilling unit called the Noble Clyde Boudreaux for dual activity drilling operation in the

US territorial waters of the Gulf of Mexico.

       38.    Accordingly, in 2007, Transocean sued Noble for Patent infringement in the

Southern District of Texas in Case No. H-07-0618. Noble promptly agreed to settle

pursuant to the terms of that certain “Settlement and License Agreement” dated as of July

23, 2007 (the “Settlement”) and signed by Noble Drilling Services, Inc., and Noble


                                               7
     Case 4:17-cv-00123 Document 94 Filed on 02/20/19 in TXSD Page 8 of 16



Corporation. Noble agreed to pay an up-front license fee of $4,000,000, and, in addition,

to a royalty equal to 8 percent.

       39.    Noble also agreed, prospectively, to the following limitation with respect to

the Transocean Patents:

                     4.3     Noble Licensee covenants that it will not
              participate as a party or financially support a third party in any
              administrative or court proceeding or effort in the world to
              invalidate, oppose, nullify, reexamine, reissue or otherwise
              challenge the validity, enforceability, or scope of any claim
              of the Licensed Patents. Breach of this section 4.3 shall be
              considered a material breach which may not be cured under
              section 5.2. If Noble Licensee breaches this section 4.3, then
              Noble must pay Transocean an additional eleven million
              dollars ($11,000,000) plus interest accumulating since the
              Effective Date of this Agreement.

                     4.4    Noble Licensee further covenants that its officers
              and legal in-house counsel will not cooperate with, or
              knowingly allow an employee or direct an employee or agent
              of a Noble Licensee to cooperate with, another entity in any
              proceeding or effort to invalidate, oppose, nullify, reexamine,
              reissue or otherwise challenge the validity, enforceability, or
              scope of any claim of the Licensed Patents. Breach of this
              section 4.4 may be considered a material breach, and such a
              material breach may not be subject to the cure provisions of
              section 5.2. Whether a breach of this provision is material shall
              depend upon the amount of cooperation provided to the entity
              and the efforts taken by the officers and in-house counsel of
              Noble Licensee to present any further cooperation.

Settlement Agreement at 4 (emphasis added).

       40.    Noble’s promise never to challenge the “scope of any claim” of the

Transocean Patents was material. At the time of the Noble settlement, Transocean had

arduously litigated to a jury verdict and final judgment its patent infringement case against

GlobalSantaFe, and the court had provided a specific configuration of GlobalSantaFe’s


                                              8
     Case 4:17-cv-00123 Document 94 Filed on 02/20/19 in TXSD Page 9 of 16



drillships that would prevent infringement of Transocean’s patents. In reaching the

Settlement with Noble, Transocean and Noble also agreed on a specific configuration for

the Clyde Boudreaux that would prevent infringement if Noble wished to terminate the

license and discontinue paying the 8 percent royalty to Transocean. Transocean hoped to

ensure by the Settlement that it would not find itself litigating with Noble in the future over

additional infringing drillships.

       41.    The doctrines that defendants commonly use to challenge the “scope” of

patent claims prominently include prosecution history disclaimer and prosecution history

estoppel. See, e.g., Trading Techs. Int’l, Inc. v. Open E Cry, 728 F.3d 1309, 1322 (Fed.

Cir. 2013) (“Though distinct, both [prosecution disclaimer and prosecution history

estoppel] serve to constrain the enforceable scope of patent claims commensurate with any

subject matter surrendered during prosecution to obtain the patent . . . .”); Grober v. Mako

Prods., Inc., 686 F.3d 1335, 1341 (Fed. Cir. 2012) (“When a patentee makes a ‘clear and

unmistakable disavowal of scope during prosecution,’ a claim's scope may be narrowed

under the doctrine of prosecution disclaimer.”); Trading Techs. Int’l, Inc. v. eSpeed, Inc.,

595 F.3d 1340, 1357 (Fed. Cir. 2010) (“Prosecution history estoppel applies at the time of

infringement to determine whether the applicant surrendered claim scope during

prosecution.”). By securing Noble’s promise never to challenge the scope of the claims in

Transocean’s Patents, Transocean ensured that Noble would never invoke either doctrine

in an effort to avoid a claim of infringement.

       42.    As a part of its efforts to defend Transocean’s claims of infringement in this

case, Noble has breached its obligations under the Settlement by, inter alia, challenging


                                              9
    Case 4:17-cv-00123 Document 94 Filed on 02/20/19 in TXSD Page 10 of 16



(via pleadings, defenses, and otherwise) the scope of the claims included in the Transocean

Patents.

        43.     Noble has been at least treading on the verge of breach of the Settlement

since claim construction. In the introductory paragraph of its Claim Construction Brief

(Dkt. 53), Noble argued that “Transocean advances claim constructions that would cover

drilling structures that Transocean has disclaimed in the past and that are clearly outside

the scope of the asserted claims” and that Transocean’s proposed constructions should be

rejected as a result. (Dkt. 53 at page 7 of 43 (emphasis added)). Noble went on to argue

implicitly in its brief that the motion compensation system should be included as required

structure in the “means for advancing” claim term.                  At the hearing, Noble stated

unequivocally:

        THE COURT: But in the drill ship context there would be -- you would need -- well,
        you argue you would need to have a motion compensation system in order for
        advancing to the seabed to be possible.

        NOBLE’S COUNSEL 1: Yes.

(Dkt. 66 at 67:5–9.)

        44.     The Court in the Current Infringement case construed the claims of the

Transocean Patents via an order entered on June 19, 2018 (Dkt. 68) (the “Markman

Order”). In identifying the “structure” associated with the “function” of advancing tubular

members to and into the seabed, the Court did not include structure for motion




1
 Although the transcript attributes this statement to Mr. McCoy, counsel for Transocean, a reading of the
surrounding discussion confirms that the speaker was Mr. McAughan, counsel for Noble.


                                                   10
    Case 4:17-cv-00123 Document 94 Filed on 02/20/19 in TXSD Page 11 of 16



compensation. Thus, the scope of the claims, as construed by the Court, was not limited

to structures that included motion compensation.

        45.    On October 25, 2018, Noble moved for summary judgment (Dkt. 76)

(“Noble’s MSJ”), based on a claim that it does not infringe the patents. The central premise

of Noble’s MSJ is that, notwithstanding the Court’s Markman Order, Transocean is

precluded from asserting that its claims cover structures that lack motion compensation.

(Dkt. 76, 22–24.) Based on the cited evidence, Noble invokes “[t]he principles of

disclaimer, estoppel, and basic fairness” as reasons why Transocean should be precluded

from making such claims. (Dkt. 76 at 24.) In support of this statement, Noble included its

footnote 6, which reads as follows:
        6
          See, e.g., Aylus Networks, Inc. v. Apple Inc., 856 F.3d 1353, 1360 (Fed. Cir.
        2017) (disparagement of prior art in IPR proceeding served as prosecution
        disclaimer; claims may not be “argued one way in order to maintain their
        patentability and in a different way against accused infringers”); ZitoVault,
        LLC v. Int’l Bus. Machines Corp., No. 3:16-CV-00962, 2018 WL 1964012,
        at *8 (N.D. Tex. Mar. 23, 2018) (Lynn, D.J.) (patentee’s IPR representations
        tantamount to disavowal of claim scope); U.S. Ethernet Innovations, LLC v.
        Texas Instruments Inc., No. 6:11-cv-491, 2014 WL 2740383, at *2 (E.D.
        Tex. June 15, 2014)(Schneider, D.J.) (expert’s repeated testimony precluded
        patentee from advancing contrary infringement position); Olesky v. Gen.
        Elec. Co., No. 06-cv-1245, 2015 WL 5714208, at *5 (N.D. Ill. Sept. 29,
        2015), aff’d, No. 2015-1186, 2016 WL 9447164 (Fed. Cir. Decl. 21, 2016)
        (judicial estoppel prevents patentee from emphasizing required element at
        invalidity stage then arguing element’s irrelevance for infringement); Gillette
        Co. v. Energizer Holdings, Inc., 405 F.3d 1367, 1374 (Fed. Cir. 2005) (courts
        may take note of “blatant admissions” before EPO).

(Id.)

        46.    As these and myriad cases make clear, the sole purpose of prosecution history

disclaimer and prosecution history estoppel is to limit the scope of claims. See, e.g., Open



                                              11
    Case 4:17-cv-00123 Document 94 Filed on 02/20/19 in TXSD Page 12 of 16



E Cry, 728 F.3d at 1322 (“Prosecution disclaimer . . . affects claim construction and applies

where an applicant’s actions during prosecution prospectively narrow the literal scope of

an otherwise more expansive claim limitation.”); Momentus Golf, Inc. v. Swingrite Golf

Corp., 187 F. App’x 981, 982 (Fed. Cir. 2006) (“The purpose of the doctrine of prosecution

disclaimer is to prevent a patentee from recapturing through claim interpretation meanings

he disclaimed during prosecution.”); AccuScan, Inc. v. Xerox Corp., 76 F. App’x 290, 292

(Fed. Cir. 2003) (“[P]rosecution disclaimer applies to the determination of literal

infringement by excluding from the claim construction any claim scope that has been

clearly and unmistakably disavowed during prosecution.”); Duramed Pharm., Inc. v.

Paddock Labs., Inc., 644 F.3d 1376, 1380 (Fed. Cir. 2011) (“[T]he doctrine of prosecution

history estoppel prevents a patent owner from recapturing through the doctrine of

equivalents subject matter surrendered to acquire the patent.”); Wang Labs., Inc. v.

Mitsubishi Electronics Am., Inc., 103 F.3d 1571, 1578 (Fed. Cir. 1997) (“Once prosecution

history estoppel limits the scope of a patent, the patentee may not recover for infringement

where infringement would require an equivalence between a claim element and an aspect

of the accused item that falls within the estoppel.”); Builders Concrete, Inc. v. Bremerton

Concrete Prods. Co., 757 F.2d 255, 258 (Fed. Cir. 1985) (“[Prosecution history estoppel]

is an equitable tool for determining the permissible scope of patent claims.”).

       47.    Noble has also attempted to limit the scope of Claim 17 of the ‘069 Patent

by arguing “to the seabed and into the body of water to the seabed” means “to the seabed

and into the bed of the body of water.” (Dkt. 53, 26-28.) Noble’s construction contradicts




                                             12
    Case 4:17-cv-00123 Document 94 Filed on 02/20/19 in TXSD Page 13 of 16



prior constructions and is literally an attempt to re-write the claim to require that both

means be capable of advancing tubular members into the seabed.

       48.    Noble agreed that any such attempt to limit the scope of claims would be a

breach of the Settlement and would obligate it to pay an additional $11 million (together

with interest) to Transocean. Despite its multiple breaches of its obligations under the

Settlement, Noble has failed and refused to pay the agreed consideration to Transocean.

                              Count 1: Patent Infringement

       49.    Transocean incorporates herein the allegations set forth in Paragraphs 1

through 48 above.

       50.    Under 35 U.S.C. §§ 271 et seq., the Noble defendants have infringed the

Transocean patents by the unauthorized sale, offer for sale, and importation and use of the

Bob Douglas, Don Taylor, Globetrotter I, Sam Croft and Tom Madden or alternatively by

actively contributing or inducing a named affiliate or others to sell, offer for sale, import,

or use Bob Douglas, Don Taylor, Globetrotter I, Sam Croft and Tom Madden without

authority, literally and/or under the doctrine of equivalents.

       51.    Transocean has been damaged by the Noble defendants’ infringing acts.

       52.    On information and belief, the Noble defendants were actually aware of the

Transocean patents and willfully committed acts of infringement.




                                             13
    Case 4:17-cv-00123 Document 94 Filed on 02/20/19 in TXSD Page 14 of 16



                              Count 2: Breach of Contract

         53.   Transocean incorporates the allegations set forth in Paragraphs 1 through 52

above.

         54.   Noble has breached its obligations under the Settlement, thereby incurring

the obligation to pay $11 million (plus interest at the agreed rate) to Transocean.

Transocean has presented its claims in accordance with Chapter 38 of the Texas Civil

Practices and Remedies Code and, accordingly, is entitled to an award of reasonable and

necessary attorneys’ fees.

                                     JURY DEMAND

         55.   Transocean demands a trial by jury on all issues.

                                 PRAYER FOR RELIEF

         WHEREFORE, Transocean prays the Court to:

               (a)   award damages for Noble’s infringement of the Transocean patents
                     under 35 U.S.C. § 284;

               (b)   find that Noble’s infringement has been willful and increase such
                     damages to three times the awarded amount;

               (c)   award prejudgment and post judgment interest;

               (d)   find that this case is an exceptional case under 35 U.S.C. § 285 and
                     award attorneys’ fees;

               (e)   award costs;

               (f)   an award of liquidated damages, prejudgment interest and reasonable
                     and necessary attorneys fees in connection with Noble’s breaches of
                     contract; and

               (g)   grant all other relief to which Transocean is entitled.




                                             14
    Case 4:17-cv-00123 Document 94 Filed on 02/20/19 in TXSD Page 15 of 16



Date: February 20, 2019             Respectfully submitted,

                                    REYNOLDS FRIZZELL LLP

                                    /s/ Chris Reynolds
                                    Chris Reynolds
                                    State Bar No. 16801900
                                    S.D. Tex. Bar No. 4890
                                    1100 Louisiana Street, Suite 3500
                                    Houston, Texas 77002
                                    Telephone: (713) 485-7200
                                    creynolds@reynoldsfrizzell.com

                                    ATTORNEY-IN-CHARGE
                                    FOR PLAINTIFF TRANSOCEAN
                                    OFFSHORE DEEPWATER DRILLING,
                                    INC.

OF COUNSEL:

Jean C. Frizzell
State Bar No. 07484650
S.D. Tex. Bar No. 14529
Lindsey H. Raspino
State Bar No. 24065373
S.D. Tex. Bar No. 1139362
REYNOLDS FRIZZELL LLP
1100 Louisiana Street, Suite 3500
Houston, Texas 77002
Telephone: (713) 485-7200
jfrizzell@reynoldsfrizzell.com
lraspino@reynoldsfrizzell.com

Michael S. McCoy
State Bar No. 24013129
S.D. Tex. Bar No. 24498
AMATONG MCCOY LLC
801 Congress Ave., Ste. 215
Houston, Texas 77002
Telephone: (713) 263-3010
mmccoy@amatongmccoy.com




                                      15
   Case 4:17-cv-00123 Document 94 Filed on 02/20/19 in TXSD Page 16 of 16




J. Reid Bumgarner
State Bar No. 24053118
S.D. Tex. Bar No. 631284
PORT & BUMGARNER LLP
6750 West Loop South, Suite 748
Houston, Texas 77401
Telephone: (713) 678-0673
rbumgarner@portbumgarner.com



                           CERTIFICATE OF SERVICE

      The undersigned hereby certifies that all counsel of record who are deemed to have

consented to electronic service are being served with a copy of PLAINTIFF

TRANSOCEAN’S FIRST AMENDED COMPLAINT via the Court’s CM/ECF system

on February 20, 2019.

                                               /s/ Chris Reynolds
                                               Chris Reynolds




                                          16
